Citation Nr: 1019798	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-22 852	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative joint disease of the left ankle.

2.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD) prior to 
June 25, 2008.

3.  Entitlement to an effective date prior to June 25, 2008, 
for the grant of a 100 percent rating for PTSD.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Cleveland, Ohio, (known as the "Tiger Team") and from a 
rating decision of the RO in Atlanta, Georgia.  Jurisdiction 
over the appeal is retained by the RO in Atlanta, Georgia.

The Veteran filed a timely notice of disagreement with the 
initial ratings assigned for PTSD and his left ankle 
disability in August 2005, and a Statement of the Case (SOC) 
was provided to him in June 2007 with regard to these issues.  
In his July 2007 Substantive Appeal (VA Form 9), however, 
although the Veteran indicated that he wanted to appeal all 
of the issues listed on the SOC, he only provided a written 
statement disagreeing with the rating assigned for his PTSD.  
Thus, the Veteran's July 2007 VA Form 9 did not constitute a 
valid substantive appeal with regard to his claim for a 
higher rating for degenerative joint disease of the left 
ankle.  See Ortiz v. Shinseki, 23 Vet.App. 353, 357 (2009) 
(providing that 38 U.S.C.A. § 7105, pertaining to substantive 
appeals, requires "claimants to expand upon their initial 
disagreement with the RO decision by setting forth-however 
inartfully-a particular theory of error for the Board to 
decide").  However, the RO issued a Supplemental Statement 
of the Case (SSOC) pertaining to the Veteran's left ankle 
increased rating claim in May 2009, which indicated that the 
RO had considered his July 2007 VA Form 9 as evidence, and 
the Veteran's representative responded with a VA Form 646 in 
July 2009 on the issue.  As the RO has taken actions to 
indicate to the Veteran and his representative that the issue 
of entitlement to a higher rating for his left ankle 
disability is on appeal, and it took no steps to close the 
appeal, the requirement that there be a substantive appeal is 
deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 
(2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) 
(per curiam order).

Further, during the pendency of the Veteran's appeal with 
regard to the initial rating assigned for PTSD, an increased 
evaluation of 100 percent for PTSD was granted in May 2009, 
effective June 25, 2008.  The Board notes that, with respect 
to increased ratings, the United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarded a higher rating but 
less than the maximum available benefit, does not abrogate 
the appeal.  Id.  Thus, the claim for an initial rating in 
excess of 30 percent for PTSD prior to June 25, 2008, remains 
on appeal.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in December 2009.  A transcript of the hearing is 
of record.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  For the entire time on appeal, the Veteran's left ankle 
disability was productive of pain and limited range of 
motion; ankylosis has not been shown.

2.  Prior to June 25, 2008, the Veteran's PTSD has been 
reflective of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect, disturbances of motivation and mood, and 
difficulty establishing and maintaining effective work and 
social relationships.

3.  Prior to June 25, 2008, the Veteran's PTSD symptoms do 
not more nearly approximate an even greater occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood.

4.  Entitlement to a 100 percent disability rating for PTSD 
was not factually ascertainable prior to June 25, 2008. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the left ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.69, 4.71a, 
Diagnostic Code 5271 (2009).

2.  The criteria for an initial rating of 50 percent, but no 
higher, for PTSD prior to June 25, 2008, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-
4.14, 4.130, Diagnostic Code (DC) 9411 (2009).  



3.  The criteria for an effective date earlier than June 25, 
2008, for the grant of entitlement to a 100 percent rating 
for PTSD have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.102, 3.114, 3.155, 3.157, 3.159, 3.400, 4.130, Diagnostic 
Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In addition, the notice requirements of the 
VCAA apply to all five elements of a service-connection 
claim, including: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's claims arise from his disagreement with the 
initial evaluation following the grant of service connection 
for PTSD and for degenerative joint disease of the left 
ankle.  The Federal Circuit and the U.S. Court of Appeals for 
Veterans Claims have held that, once service connection is 
granted, the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO 
obtained VA outpatient treatment reports.  In addition, the 
Veteran submitted statements on his behalf, and, in December 
2009, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge.  Moreover, a specific VA medical 
examination regarding the Veteran's left ankle disorder was 
conducted in January 2005, and, in February 2005, a VA 
psychological examination was provided with regard to his 
PTSD.  The Board finds the two other VA examinations are 
wholly adequate for rating purposes.  Specifically, the 
January 2005 VA examiner interviewed the Veteran and 
conducted a physical examination, using range of motion 
testing describing the onset of pain, and considered 
functional impairment.  Additionally, the February 2005 VA 
examination interviewed the Veteran, conducted a 
psychological examination, and described the occupational and 
social limitations of his disability.  Importantly, there is 
no indication that the Veteran's past medical history or any 
relevant fact was misstated in either of these examinations.  

Of significance, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Therefore, the Board finds that the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these issues.  

Accordingly, the Board finds that no useful purpose would be 
served in remanding this matters for yet more development and 
that such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
For these reasons, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

At the outset, the Board notes that the Veteran is appealing 
the initial disability ratings assigned for his degenerative 
joint disease of the left ankle and PTSD.  As such, the 
claims require consideration of the entire time period 
involved and contemplation of staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 

I.  Left Ankle

In addition to the regulations discussed above, the Board 
acknowledges that in evaluating musculoskeletal disabilities, 
consideration must be given to additional functional 
limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  VA regulations require that a finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40 ("functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded"); see Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1993).  

In this case, the Veteran's left ankle disability is rated as 
20 percent disabling under Diagnostic Code 5010-5271 for 
marked limitation of motion of the ankle.  The Board notes 
that 20 percent is the maximum rating authorized under 
Diagnostic Code 5271 for limitation of motion of an ankle 
joint.  38 C.F.R. § 4.71a.  The Court has held that if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  Thus, the Board need not discuss whether a 
rating in excess of 20 percent is warranted under this 
provision.  

Notwithstanding the above, the Board has also considered 
Diagnostic Code 5270, which may provide a basis for higher 
evaluations for the ankle.  Under 38 C.F.R. 
§ 4.71a, a disability rating in excess of 20 percent will be 
warranted for an ankle disability when there is ankylosis of 
the ankle in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees, 
(30 percent disabling under Diagnostic Code 5270); or 
ankylosis in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity (40 percent 
disabling under Diagnostic Code 5270).  Ankylosis is defined 
as "immobility and consolidation of a joint due to disease, 
injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health 68 (4th ed. 1987)). 

Here, the Board finds that ankylosis of the left ankle has 
not been shown.  Specifically, although the Veteran 
complained of pain upon movement during the February 2005 VA 
examination, he still demonstrated substantial range of 
motion.  In this regard, it was noted that "[r]ange of 
motion with dorsiflexion is 0-10 degrees, plantar flexion is 
0-30 degrees."  These findings are consistent with range of 
motion testing noted in a March 2009 VA treatment report, 
which indicated that the Veteran possessed 20 degrees of 
dorsiflexion and 30 degrees of plantar flexion, with painful 
motion.  Such range of motion is inconsistent with a finding 
of ankylosis, or "immobility and consolidation" of a joint.  
Accordingly, the Board finds that the provisions of 
Diagnostic Code 5270 pertaining to ankylosis are not for 
application.  

Notwithstanding the above, the Board has also considered 
other potentially applicable Diagnostic Codes that may 
provide a basis for separate evaluations for the left ankle.  
Since ankylosis has not been shown, the provisions of 
Diagnostic 5272, which govern ankylosis of the subastragalar 
or tarsal joint, are likewise not applicable to the current 
claim.  Additionally, with regard to Diagnostic Code 5273, 
malunion of the os calcis or astragalus has not been 
demonstrated.  To the contrary, X-ray findings of January 
2005 indicated that "[t]here is normal anatomic bone 
alignment and mineralization.  No acute fracture or 
dislocation can be seen."   Finally, with regard to 
Diagnostic Code 5274, the medical evidence is without 
complaints of or treatment for an astragalectomy of the left 
ankle, which involves removal of the ankle bone.  As 
indicated above, X-rays revealed normal anatomical bone 
alignment, and there is no indication in the claims file that 
the Veteran ever underwent an astragalectomy.  As such, a 
rating under this provision is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5274.  

In conclusion, throughout the appeal period, the Board finds 
that the Veteran's left ankle disability, which has been 
manifested by painful motion, more nearly approximates the 
rating criteria for a 20 percent rating for marked limitation 
of motion under Diagnostic Code 5271.  As such, his appeal is 
denied.

II.  PTSD

In this case, the Veteran contends that his PTSD is of such 
severity so as to warrant a disability rating in excess of 30 
percent.  A 30 percent rating is indicative of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational task (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).  

The next higher rating of 50 percent also requires 
occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id. 

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In the Mauerhan case, the court rejected 
the argument "that the DSM-IV criteria should be the 
exclusive basis in the schedule governing ratings for PTSD."  
See Mauerhan, 16 Vet. App. at 443.  Rather, distinctive PTSD 
symptoms in the DSM-IV are used to diagnosis PTSD rather than 
evaluate the degree of disability resulting from the 
condition. Although certain symptoms must be present in order 
to establish the diagnosis of PTSD, as with other conditions, 
it is not the symptoms but their effects that determines the 
level of impairment.  Id.

After a thorough review of all of the evidence of record, the 
Board finds that the Veteran's symptoms more nearly 
approximate the rating criteria for the next-higher 50 
percent evaluation.  In this regard, the Board finds it 
significant that the Veteran has demonstrated characteristics 
comparable to a flattened affect.  Specifically, although a 
"labile" affect was noted during the February 2005 VA PTSD 
examination, it was noted that the Veteran "clearly has 
shown over the years PTSD symptoms of . . . numbing."   
Additionally, in a June 2008 VA mental health note within the 
time period on appeal also noted a "constricted affect."  

Additionally, the evidence demonstrates disturbances of 
motivation and mood throughout the appeal period, including 
in 2004 when the Veteran originally filed his claim for PTSD.  
For instance, in a statement received September 2004, the 
Veteran's wife described the Veteran as having "mood 
swings."  This is consistent with an August 2004 letter 
submitted by his VA social worker indicating that the 
Veteran's symptoms also included depression, as well as the 
February 2005 VA examination, which noted that his mood was 
anxious.  Moreover, the Veteran's mental health therapy 
treatment reports ranging from 2005 to 2007 frequently 
indicated that he suffered from depression, even though 
contemporaneous VA treatment reports consistently described 
the Veteran's mood as "stable."  Given the noted instances 
of depression, anxiety, and mood swings, the Board finds that 
disturbances of motivation and mood have been demonstrated.   

The Board also finds that the Veteran has demonstrated 
difficulty in establishing and maintaining social and 
occupational relationships.  In this regard, the February 
2005 VA examination indicated that his PTSD interfered with 
"his work and social life" and that he demonstrated 
symptoms of avoidance.  In addition, the Veteran indicated 
that he "wish[ed] [he] could be around people more" in a 
March 2008 VA treatment report and testified during his 
hearing that had problems getting along with his co-workers 
(T. at p. 10-11) and felt isolated (T. at p. 14.).  

Given the evidence of restricted affect, disturbances of 
motivation and mood, and a difficulty in establishing and 
maintaining social relationships, the Board finds that his 
symptoms are consistent with a 50 percent rating under the 
rating criteria for the time period prior to June 25, 2008.  

In order to be entitled to the next-higher 70 percent rating, 
the evidence must show occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.

Here, however, the Board finds that the Veteran's symptoms do 
not more nearly approximate the criteria for the next-higher 
70 percent evaluation.  First, the evidence does not 
demonstrate spatial disorientation or that the Veteran's 
speech was either impaired or illogical.  In this regard, the 
February 2005 VA examination noted that he was alert and 
oriented, that his cognitive functions were within normal 
limits, and that his speech was coherent, goal oriented, and 
of normal rate and volume.    

Moreover, the evidence does not indicate that the Veteran 
neglected his personal appearance and hygiene.  Nor does the 
evidence demonstrate that the Veteran engaged in obsessional 
rituals that interfered with daily living.  In this regard, 
the claims file is without reports of any failure on his part 
to maintain his personal appearance and hygiene or any 
mention of obsessional rituals.

Next, a review of the evidence of record further demonstrates 
that the Veteran is not unable to establish and maintain 
effective relationships due to PTSD.  While it is 
acknowledged that the Veteran has difficulty in maintaining 
and establishing occupational and social relationships, as 
discussed above in detail, the evidence does not show that he 
is unable to do so.  In this regard, it was expressly 
reported in the February 2005 VA examination that he had been 
married to his second wife for 35 years, whom he described as 
"supportive," and that he had three grown children, "with 
whom he has good relationships."  Moreover, it was noted 
that enjoyed hunting with his grandson and going out to eat 
with his wife, although he clarified during his hearing 
testimony that he "seldom" did so.  T. 14.  Significantly, 
it was also noted in the February 2005 that he had "some 
close friends."   With regard to his ability to the 
occupational setting, the Veteran testified during his 
December 2009 hearing that he was able to have some 
relationship with the people he hired, but that the 
relationships started to fall apart in 2007.  T. p. 15.  His 
family, social, and occupational history during this time 
frame indicates difficulty, but not an inability, to 
establish and maintain effective relationships.  

Further, it has not been demonstrated that the Veteran has 
difficulty in adapting to stressful circumstances, such as in 
a work or work-like setting.  In this regard, despite the 
difficulties he reported getting along with coworkers prior 
to his retirement, the Board finds it significant that the 
Veteran reported during a March 2008 VA PTSD treatment report 
that he had worked five of the past five years and that he 
was "currently employed" and could still work in carpentry.  
Moreover, although it was noted during the February 2005 VA 
examination that, in the past, he may have left jobs due to 
his PTSD, the fact that he was able to maintain his own 
business, being self-employed, for 15-20 years (see March 
2008 VA PTSD treatment note), including during the time 
period in question, suggests he was able to successfully 
adapt to occupational stress.

The Board acknowledges, however, that the evidence does 
indicate that the Veteran experienced some thoughts of 
suicide or of harming himself.  Even though suicidal ideation 
was expressly denied by the Veteran in the February 2005 VA 
examination, he reported a history of it in the past.  
Moreover, although VA treatment reports (including reports 
dated January 2005, August 2005, February 2006, August 2006, 
and March 2008) all noted the absence of suicidal ideation, 
the Veteran indicated during a March 2008 questionnaire that 
he had three to four thoughts of "harming" himself within 
the past year.  Additionally, given the consistent reports of 
depression, near-continuous depression is also evident.  

Moreover, the Board has considered the fact that, even though 
the February 2005 VA examination noted a GAF score of 75, his 
VA social worker indicated a much lower GAF score in August 
2004 of 35-40.   Moreover, the VA social worker, in a May 
2009 letter, stated that the Veteran's GAF score was 
estimated at 35 and was "based on regular contact over a 
five year period."  The GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 
240 (1995).  According to DSM-IV, a GAF score from 71-80 
represents "symptoms[, if] . . . present, . . . . are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social occupational, or school 
functioning (e.g., temporarily falling behind in 
schoolwork)."  However, a GAF score from 31-40 represents 
"[s]ome impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school)."  Id.  

Overall, however, due to the absence of more serious 
symptomatology (impaired or illogical speech, spatial 
disorientation, hygienic problems, an inability to maintain 
relationships, obsessional rituals, and difficulty adapting 
to stressful circumstances) and notwithstanding his 
complaints of depression and suicidal ideation, the Board 
finds that the Veteran's current symptoms do not demonstrate 
a disability picture more nearly approximating the next-
higher 70 percent evaluation under DC 9411, notwithstanding 
the lower GAF scores.    

In consideration of the above, the Board finds that Veteran's 
symptoms more nearly approximate the rating criteria for a 50 
percent rating, but no higher, for PTSD prior to June 25, 
2008.  As such, his appeal is granted to this extent.  The 
Board has further considered his symptoms during this time 
period and finds that the additional assignment of different 
ratings for different periods of time is not warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


In considering whether the Veteran is entitled to a higher 
disability rating, the Board has also carefully considered 
his statements asserting that his disability is more severe 
than currently characterized.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Moreover, the Board acknowledges his belief that his 
symptoms are of such severity as to warrant a higher rating; 
however, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Therefore, the Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disabilities are evaluated, more 
probative than the Veteran's assessment of the severity of 
his PTSD.

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled 
to a referral for an extraschedular rating, which is a 
component of a claim for an increased rating under Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

In this case, for the applicable time periods on appeal, the 
evidence does not demonstrate frequent periods of 
hospitalization related to either the Veteran's left ankle 
disorder or PTSD.  In this regard, the evidence demonstrates 
no frequent periods of hospitalization attributable to his 
service-connected left ankle disability.  Further, while it 
is acknowledged that he sought in-patient treatment for PTSD 
in July 2008, the Board finds it significant that the record 
is absent of any other hospitalizations or in-patient 
treatment relating to PTSD.  In fact, he specifically denied 
a history of psychiatric hospitalizations in his lifetime at 
the time of his February 2005 VA psychological examination.  

Further, the record weighs against a finding of occupational 
impairment or average industrial impairment that is in excess 
of that contemplated by the assigned rating criteria.  In 
evaluating his occupational impairment, the Board finds the 
rating criteria for psychiatric disorders such as PTSD and 
the rating criteria for disabilities of the ankle reasonably 
describe the Veteran's disability level and symptomatology 
and provide for higher ratings for additional or more severe 
symptoms than currently shown by the evidence.  Thus, his 
disability pictures are adequately contemplated by the rating 
schedules, respectively, and the assigned schedular 
evaluations are, therefore, adequate.  

Consequently, referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for 
consideration of an extraschedular evaluation for his 
disabilities under 38 C.F.R. § 3.321 is not warranted.  




Earlier Effective Date

The relevant regulations provide that the effective date of 
an award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after a final disallowance (where the reopening is 
not due to new service medical records), or a claim for 
increase will be the day of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The effective date may also be the earliest date as of which 
it is "factually ascertainable" that an increase in 
disability had occurred if the claim is received within one 
year from the date of the increase.  38 C.F.R. § 3.400(o)(2).

In determining whether or not an increase was factually 
ascertainable during the year prior to the date the claim was 
received, the Board will review the entirety of the evidence 
of record.  See Hazan v. Gober, 10 Vet. App. 511 (1997); 
Swanson v. West, 12 Vet. App. 442 (1999).

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Hazen, 10 Vet. App. at 
521.

In this case, the Veteran's initial claim for entitlement to 
service connection for PTSD was received in August 2004.  
However, for the reasons discussed in detail above, the Board 
finds that the Veteran was not entitled to a disability 
rating in excess of 50 percent prior to June 25, 2008, much 
less a disability rating of 100 percent.  As such, 
entitlement did not arise until that date, and his claim for 
an effective date prior to June 25, 2008, for the grant of a 
100 percent rating for PTSD must necessarily be denied under 
the provisions of  38 C.F.R. § 3.400.  

The Board finds that equipoise is not shown, and the benefit 
of the doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  As the weight of the evidence is against 
the Veteran's claim for an effective date prior to June 25, 
2008, for the assignment of a 100 percent rating for PTSD, 
the Board is unable to grant the benefits sought.  


ORDER

A disability rating in excess of 20 percent for degenerative 
joint disease of the left ankle is denied.

An initial rating of 50 percent for PTSD is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.

An effective date prior to June 25, 2008, for the assignment 
of a 100 percent rating for PTSD is denied.


REMAND

Unfortunately, a remand is also required in this case to 
ensure that there is a complete record upon which to decide 
the Veteran's claim of entitlement to TDIU so that he is 
afforded every possible consideration.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is expressly raised by the Veteran or 
reasonably raised by the record.  Here, in a June 2005 VA 
treatment report, the Veteran reported that, due to his left 
ankle degenerative joint disease, he was no longer able to 
perform his daily activities, including roofing.  
Additionally, the Veteran has consistently stated that, as a 
result of his PTSD, he was unable to get along with others, 
including his co-workers, and could not focus at work.  See 
T. p. 8-11.  Although the Veteran had reported that he was 
still able to work, was currently employed, and had worked 
five out of the past five years during a March 2008 VA 
inpatient treatment report, a September 2008 VA admission 
record determined that he was "not employable due to chronic 
severe PTSD, permanent."  The Veteran later explained at his 
hearing before the undersigned Acting Veterans Law Judge that 
he preferred to retire with a good reputation than to 
continue to work and risk losing his reputation (T. p. 11).  
Based on this evidence, as well as the Veteran's assertions, 
the Board finds that the issue of TDIU has been reasonably 
raised by the record and is, thus, properly before the Board 
by virtue of his increased-rating claims pursuant to Rice.

Having determined that the issue of TDIU is properly raised 
by the record, the Board finds that further development is 
necessary prior to adjudicating the claim.  In this regard, 
the law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2009).  As an initial matter, the Board acknowledges 
that the Veteran is currently service connected for PTSD and 
degenerative joint disease of the left ankle.  Given the 
evidence of record demonstrating that the Veteran is 
currently retired and may be unemployable, a VA examination 
and opinion should be provided to determine whether his 
service-connected disabilities, alone or in aggregate, render 
him unable to secure or follow a substantially gainful 
occupation.  Therefore, a VA examination and opinion is also 
required to determine, to the extent possible, that either of 
his service-connected disabilities precludes substantially 
gainful employment.

The Board recognizes the fact that the Veteran is currently 
in receipt of a 100 percent disability rating for his PTSD; 
and that, as result of the perception of there being no 
additional benefits available to the Veteran, it has been the 
past practice of VA to dismiss claim of TDIU as being moot.  
Much of this action was based on VA O.G.C. Prec. Op. No. 6-
99, which addressed questions related to whether a claim for 
a TDIU may be considered when a schedular 100 percent rating 
is already in effect for one or more service-connected 
disabilities.  However, in view of the issuance by the Court 
of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), 
which takes a position contrary to the one reached in the OGC 
precedent opinion, the General Counsel recently took action 
to withdraw the prior opinion.  Although no additional 
disability compensation may be paid when a total schedular 
disability rating is already in effect, the Court's decision 
in Bradley recognizes that a separate award of TDIU 
predicated on a single disability may form the basis for an 
award of special monthly compensation (SMC), which is 
contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO shall obtain outpatient 
treatment records from the VA Medical 
Center in Atlanta, Georgia, from May 2009 
to the present.  Any negative search result 
should be noted in the record.  

2.  The RO should forward the Veteran an 
appropriate application form regarding his 
claim for entitlement to TDIU.  The Veteran 
is requested to return the form, providing 
the exact dates of his post-service 
employment, including month and year, since 
March 2008.

3.  Following completion of the above, the 
RO shall schedule the Veteran for an 
appropriate VA examination or examinations 
to determine whether, without regard to 
the Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his 
service-connected disabilities of PTSD 
and/or degenerative joint disease of the 
left ankle, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful occupation.  

In addition to performing a physical and 
psychological examination as indicated 
above, the VA examiner is directed to 
address the Veteran's statements regarding 
his difficulties at work, including 
problems getting along with co-workers and 
concentrating (see T. at p. 8-11), the July 
and August 2008 treatment VA admission and 
discharge notes reflecting that he was 
unemployable due to his PTSD, and the June 
2005 VA treatment report indicating that 
the Veteran's left ankle prevented him from 
performing his daily activities, including 
roofing.  In addition, the examiner is 
directed to consider the employment history 
reported during the March 2008 VA inpatient 
treatment report, at which time the Veteran 
reported that he was able to work, that he 
was currently employed, and that he had 
worked five out of the past five years.    

All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.  If the requested 
opinions cannot be made without resorting 
to speculation, the examiner must state 
this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report prepared must 
be typed.

4.  Thereafter, the claim for TDIU should 
then be adjudicated by the agency of 
original jurisdiction.  If the benefit 
sought on appeal is not granted, a 
statement of the case shall be issued and 
the Veteran and his representative should 
be provided an opportunity to respond in 
accordance with applicable statutes and 
regulations.  The case should be then 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009)



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


